      Case 2:18-cv-01546-DSC-CRE Document 89 Filed 09/29/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TAKTL, LCC a limited liability company, )
                                           )
                 Plaintiff,                )
                                           )
        v.                                 )        2:18cv1546
                                           )        Electronic Filing
IWR, NORTH AMERICA, LLC                    )
a limited liability company formerly known )
as IWR BUILDING SYSTEMS, LLC and )
ALLIANCE GLAZING                           )
TECHNOLOGIES, INC.                         )
                                           )
                 Defendants.               )


                                     ORDER OF COURT

       AND NOW, this 29th day of September, 2020, upon due consideration of plaintiff's

motion to dismiss defendants' counterclaims and [85] the Report and Recommendation of the

Magistrate Judge addressing the same, and after de novo review of the record, IT IS ORDERED

that [71] plaintiff's motion to dismiss be, and the same hereby is, denied. The Report and

Recommendation of August 20, 2020, is adopted as the opinion of the court.

                                                    s/David Stewart Cercone
                                                    David Stewart Cercone
                                                    Senior United States District Judge

cc:    The Honorable Cynthia Reed Eddy,
        United States Magistrate Judge

       Brian P. Maloney, Esquire
       Chad Allen Wissinger, Esquire
       Julie A. Mueller, Esquire
       Jayme L. Butcher, Esquire
       Wellford H. Winstead, Esquire
       Brandon A. Levey, Esquire
       David Jacobson, Esquire
       Monique T. Abrishami, Esquire
       Shawna J. English, Esquire


       (Via CM/ECF Electronic Mail)
